Citation Nr: 0104472	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-13 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities, for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from July 1948 to July 1968; he died in December 
1998.  The appellant has been represented throughout her 
appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1999, by the Roanoke Regional Office (RO), which denied 
service connection for the cause of the veteran's death, 
eligibility for DEA under 38 U.S.C. chapter 35, and 
entitlement to accrued benefits.  A notice of disagreement 
with those determinations was received in May 1999.  A 
statement of the case was issued in July 1999.  The 
appellant's substantive appeal was received in August 1999.  
The appeal was received at the Board in May 2000.  

Inasmuch as the Board finds, as discussed below, that the 
veteran's claim for a total disability rating based upon 
individual unemployability (TDIU) was pending at the time of 
his death and is still pending for purposes of the surviving 
spouse's claim for accrued benefits, that issue on appeal has 
been recharacterized as listed on the first page of this 
decision.  

In her substantive appeal (on VA Form 9), received in August 
1999, the appellant requested a hearing before a Member of 
the Board at the RO.  In December 1999, the RO sent a 
scheduling notice of the date and time of the hearing to both 
the appellant and her representative.  A notation on the copy 
of that letter indicates the appellant failed to report for 
the hearing.  Subsequently, in a statement in support of 
claim (VA Form 21-4138) received in March 2000, the appellant 
requested that a hearing be held at the Board without her 
being present.  Pursuant to her request, the representative 
made a Written Brief Presentation to the Board in January 
2001.


REMAND

In the above-mentioned rating action in March 1999, the RO 
denied the appellant's claim for accrued benefits on the 
ground that no claim was pending and no retroactive benefits 
were due and unpaid to the veteran at the time of his death.  

However, the Board notes that, in a statement in support of 
claim, dated in September 1980 and received in November 1980, 
the veteran requested a TDIU rating.  The veteran again 
reiterated his claim for TDIU in a substantive appeal dated 
in February 1981, and in a statement dated in May 1981.  It 
appears that the RO did not adjudicate or in any way 
acknowledge that claim, and the claim therefore remained open 
at the time of the veteran's death in December 1998.  

After a review of the record, the Board finds that additional 
development is necessary prior to further consideration of 
the accrued benefits claim and the claim of service 
connection for cause of the veteran's death.  Significantly, 
the claims file also contains a copy of a decision from the 
Social Security Administration (SSA), dated in February 1981, 
indicating that the veteran had been found to be disabled.  
However, the medical records relied upon by SSA in its 
February 1981 decision have not been obtained.  The U.S. 
Court of Appeals for Veterans Claims has held that SSA 
records should be obtained in total-rating cases.  See 
Waddell v. Brown, 5 Vet.App. 454 (1993).  As noted by the 
Court in Hayes v. Brown, 9 Vet.App. 67 (1996), the 
administrative decision and the underlying medical records 
used as a basis to grant social security benefits should be 
obtained from SSA.  Accordingly, the veteran's social 
security records must be obtained.  

Because a finding of total service-connected disability prior 
to, and at the time of the veteran's death could potentially 
have an impact upon his surviving spouse's claim for 
dependency and indemnity compensation, the appellant's claim 
of entitlement to accrued benefits is inextricably 
intertwined with the issue of entitlement to service 
connection for the cause of death, and must be adjudicated in 
connection therewith.  Claims which are inextricably 
intertwined may not be adjudicated piecemeal, but must be 
resolved together.  See Harris v. Derwinski, 1 Vet.App. 180 
(1991).  Thus, the cause of death issue will be held in 
abeyance pending adjudication of the accrued benefits issue.  

In addition, the Board observes, upon preliminary review, 
that the record currently contains no medical evidence which 
indicates that a service-connected disability either caused 
or contributed substantially and materially to his death.  
Thus, on remand, the RO should specifically advise the 
appellant that medical evidence, which shows a relationship 
between the veteran's death and his period of service, is 
needed to support her claim for service connection for the 
cause of his death.  See 38 U.S.C.A. § 5103 (West 1991); 
Robinette v. Brown, 8 Vet.App. 69 (1995).  

With respect to the appellant's claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, the 
Board concludes that resolution of that issue must be 
deferred pending completion of the actions requested on 
remand, as they may be dispositive of the outcome as to the 
appeal on that issue.  See Henderson v. West, 12 Vet.App. 11, 
20 (1998).  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  Among other things, the 
new statute reiterated the notice requirements embodied in 
former 38 U.S.C.A. § 5103.  Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103).

Under the circumstances of this case, the Board finds that 
further development is required prior to appellate 
consideration of the appellant's claims.  Accordingly, this 
case is hereby REMANDED to the RO for the following action: 

1.  The RO should obtain from SSA the 
materials regarding unemployability 
utilized in the grant of disability 
benefits to the veteran, including all 
medical evidence used in awarding SSA 
benefits.  Such records should be 
associated with the veteran's claims 
file.  

2.  After completion of the above, and 
any other development deemed warranted by 
the record, the RO should readjudicate 
the claims for accrued benefits, for 
service connection for the cause of the 
veteran's death, and for Chapter 35 
benefits.  If the determination remains 
unfavorable to the appellant in any way, 
she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The appellant and 
her representative should be afforded the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant unless she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


